Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/29/2022 and 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Claim Objections
4.	Claims 2, 3, 5 and 6 are objected to because of the following informalities:
Claim 2 recites “an area related to a fault” in line 1 of the claim 2. For clarity and consistency, it is suggested to change with “the area related to the fault”.
Claim 3 recites “a zero voltage vector to an area related to a fault” in line 1 of the claim 3. For clarity and consistency, it is suggested to change with “ the zero voltage vector the area related to the fault”.
Claim 5 recites “an area related to a fault” in line 1 of the claim 5. For clarity and consistency, it is suggested to change with “the area related to the fault”.
Claim 6 recites “a zero voltage vector to an area related to a fault, the processor is configured to allocate a zero voltage vector” in line 1-2 of the claim 6.  For clarity and consistency, it is suggested to change with “the zero voltage vector the area related to the fault, the processor is configured to allocate the zero voltage vector”.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 11 of U.S. Patent No. 11,404,955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as presented in the table below, those claims are similar:

Examined Application 17352606

U.S. Patent No. 11,404,955
1. a method for controlling fault of a three phase four wire interlinking converter, the method comprising: 
obtaining a first d-q-o coordinate plane based on an internal phase angle of output voltage produced from each    phase of an inverter; converting the first   d-q-o coordinate plane to a second d-q-o coordinate plane based on the o-axis configured differently from the first d-q-o coordinate plane; obtaining an output voltage vector for determining a fault location by performing d-q transform on the second d-q-o coordinate plane; 




     determining occurrence of a fault and an area related to the fault based on the output voltage vector; and allocating, in the occurrence of the fault, a zero voltage vector to the area related to the fault.


 

3. The method of claim 1, wherein the allocating a zero voltage vector to an area related to a fault applies a symmetric space vector voltage modulation method to determine an order of providing the zero voltage vector.












2. The method of claim 1, wherein the determining an area related to a fault determines the area based on switching states of the output voltage vectors, and the switching state means an on/off combination of switching components controlled separately by the respective output phases of the three phase AC power source.

4. A three phase four wire interlinking converter system, the system comprising: an inverter converting DC power to three phase AC power and outputting the three phase AC power; and a processor controlling switching components  included in the inverter to control the three phase output AC power separately for each phase, wherein the processor is configured to: obtain a first d-q-o coordinate plane based on an internal phase angle of output voltage produced from each phase of the inverter; convert the first d-q-o coordinate plane to a second d-q-o coordinate plane based on the o-axis configured differently from the first d-q-o coordinate plane; obtain an output voltage vector for determining a fault location by performing d-q transform on the second d-q-o coordinate plane;

 
determine occurrence of a fault and an area related to the fault based on the output voltage vector; and allocate a zero voltage vector to the area related to the fault.
6. The system of claim 4, wherein, when allocating a zero voltage vector to an area related to a fault, the processor is configured to allocate a zero voltage vector to the area related to the fault by applying a symmetric space vector voltage modulation method to determine an order of providing the zero voltage vector.



7. A non-transitory computer-readable medium storing a program for executing a method of claim 1 in a computer system.

5. The system of claim 4, wherein, when
determining an area related to a fault, the processor is configured to determine the area related to the fault based on switching states of the output voltage vectors, and the switching state means an on/off combination of switching components controlled separately by the respective output phases of the three phase AC power source.




1. A method for controlling fault of a three phase four wire interlinking converter, the method comprising: 
        obtaining a first d-q-o coordinate plane based on an internal phase angle of output voltage produced from each phase of an inverter; converting the first d-q-o coordinate plane to a second d-q-o coordinate plane based on the o-axis configured differently from the first d-q-o coordinate plane; obtaining an output voltage vector for determining a fault location by performing d-q transform on the second d-q-o coordinate plane, wherein a signal having a phase difference of 120 degrees is converted into a signal having a phase difference of 90 degrees; 
       determining occurrence of a fault and an area related to the fault based on the output voltage vector; and allocating, in the occurrence of the fault, a zero voltage vector to the area related to the fault,
    





 wherein a symmetric space vector voltage modulation method is applied 
to determine an order of providing the zero voltage vector, 
wherein the symmetric space vector voltage modulation method refers to a method in which an effective voltage vector exists in the center of one period after modulation and the zero voltage vector is applied before and after the effective voltage vector for a specific time, and wherein the specific time is determined based on a combination of six effective voltage vectors and two zero voltage vectors selected in an occurrence of a line-to-line short circuit.

5. The method of claim 1, wherein the determining an area related to the fault determines the area related to the fault based on switching state of the output voltage vectors, and wherein the 
switching state means an on/off combination of a switching component controlled separately by the respective output phases of the three phase AC power source.


7. A three phase four wire interlinking converter system, the system comprising:
an inverter converting DC power to three phase AC power and outputting the three phase AC power; and a processor controlling switching components included in the inverter to control the three phase output AC power separately for each phase, wherein the processor is configured to: obtain a first d-q-o coordinate plane based on an internal phase angle of output voltage produced from each phase of an inverter; convert the first d-q-o coordinate plane to a second d-q-o coordinate plane based on the o-axis configured differently from the first d-q-o coordinate plane; obtain an output voltage vector for determining a fault location by performing d-q transform on the second d-q-o coordinate plane, wherein a signal having a phase difference of 120 degrees is converted into a signal having a phase difference of 90 degrees; 
determine occurrence of a fault and an area related to the fault based on the output voltage vector; and allocate, in the occurrence of the fault, a zero voltage vector to the area related to the fault, 

wherein a symmetric space vector voltage modulation method is applied to determine an order of providing the zero voltage vector, wherein the symmetric space vector voltage modulation method refers to a method in which the effective voltage vector exists in the center of one period after modulation and a zero voltage vector is applied before and after the effective voltage vector for a specific time, wherein the specific time is determined based on a combination of six effective voltage vectors and two zero voltage vectors selected in the occurrence of a line-to-line short circuit.





11. The system of claim 7, wherein the processor is configured to determine the area related to the fault based on switching state of the output voltage vectors, and wherein the switching state means an on/off combination of a switching component controlled separately by the respective output phases of the three phase AC power source.




CONCLUSION
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z KYAW whose telephone number is (571)270-5391. The examiner can normally be reached M-F 8:00a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571)272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Htet Z. Kyaw/ (10/20/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837